Rejoinder of All Claims
1.	Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 14, and 16-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 3-5, 7-14, 16-23, and 25 are allowed. 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 9 recites a substrate comprising: a visually detectable composite rework material region in a reworked structure, said visually detectable composite rework material region comprising a visually detectable composite rework material, said visually detectable composite rework material comprising: a visually detectable resin-based composite material, said visually detectable resin-based composite material comprising: a fiber-containing material; a resin-containing material; a dopant, said dopant comprising a pigment, said dopant configured to impart a visually detectable characteristic to the visually detectable composite rework material region; wherein the visually detectable composite rework material region comprises the visually detectable characteristic; wherein the visually detectable characteristic is configured to 
The prior art fails to teach or render obvious a visually detectable resin-based composite material, said visually detectable resin-based composite material comprising: a fiber-containing material; a resin-containing material; a dopant, said dopant comprising a pigment, said dopant configured to impart a visually detectable characteristic to the visually detectable composite rework material region such that the visually detectable characteristic is configured to be perceived throughout the entirety of the visually detectable composite rework material region both at the time the visually detectable composite rework material is configured to form the visually detectable composite material rework region and throughout the life of the reworked structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787